COLLINS, J.
This is an action upon a promissory note, and the defense alleged — want of consideration — is without merit. When applying to the resident agent of plaintiff mortgagee, a nonresident, for three years’ extension of the mortgage note from and after its maturity, in July, 1892, defendant executed and delivered six promissory notes, each representing the semiannual interest agreed upon if an extension was granted. These notes were received, and have been retained, except the one falling due in January, 1893, which was promptly paid by defendant. And because of a partial payment on the principal debt, made at the same time, the plaintiff caused an indorsement to then be made on' the note in suit. She has further affirmed her agreement to extend by bringing this action. In several ways, both parties have estopped themselves from asserting that the extension was not given, and in fact the defendant only claims to the contrary. That the plaintiff did not sign a written contract for an extension is of no consequence. The evidence warranted the findings of fact, and the conclusion that the note sued on was founded on a good and valid consideration.
Order affirmed.